Citation Nr: 0409811	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism.  

2.  Entitlement to service connection for hepatitis C, to include 
as secondary to the service-connected hypothyroidism.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from December 1970 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a decision from the Department of Veterans Affairs (VA) 
Roanoke, Virginia Regional Office (RO).  


FINDINGS OF FACT

1.  Service-connected hypothyroidism, post treatment 
hyperthyroidism, requires continuous medication for control.

2.  Hypothyroidism is currently stable and not a significant 
contributing cause of complaints of fatigability, constipation, 
and mental sluggishness, and cold intolerance.

3.  There is no evidence of current cardiovascular involvement, 
mental disturbance, muscular weakness, or sleepiness in this case.

4.  The overwhelming weight of the evidence demonstrates that 
hepatitis C was not demonstrated or diagnosed in service, nor is 
it etiologically related to service- connected hypothyroidism.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2003)

2.  Hepatitis C was not incurred in or aggravated by service, nor 
was hepatitis C proximately due to, the result of, or aggravated 
by service- connected hypothyroidism.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice and assistance was 
provided to the veteran.  In this regard, the veteran filed his 
claims for service connection and increased rating in May 2002.  
Notice and assistance provisions of the VCAA were noted in 
correspondence issued in April 2002.  In an October 2002 rating 
decision, the RO adjudicated the claims on appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to this 
issue.  There is no indication that there is additional evidence 
to obtain, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
Chapter 51 of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The changes in law have amended the requirements 
as to VA's development efforts in this case, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide a 
claimant who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or evidence 
and to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the statute, 
"and do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the appellant's 
claim file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be complete.  
By virtue of the April 2003 Statement of the Case (SOC), November 
2003 Supplemental Statement of the Case (SSOC), August 2002 
letter, and associated correspondence issued since the appellant 
filed his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate his 
claims.  He was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained and 
considered in deciding his claims, in the November 2003 SSOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the August 2002 letter.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims folder, 
and that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file providing 
notification which complies with the VCAA).  Therefore, it is 
concluded that the appellant has been notified of his need to 
submit any records or argument he has, thus satisfying all 
elements of the VCAA.  See Quartuccio.

The Board is aware that, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during the 
pendency of this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding of 
the Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, the recently enacted statute, Public Law 
No. 108-183, has essentially reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more development or procedural steps.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 F.3d 
1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

I.  Entitlement to a rating in excess 
of 10 percent for hypothyroidism

The veteran seeks an increased disability rating for her service-
connected hypothyroidism, which is currently rated as 10 percent 
disabling.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a disability, it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's hypothyroidism is rated under the rating criteria 
provided for that disability in the rating schedule.  38 C.F.R. § 
4.119, Diagnostic Code 7903.  Those criteria provide a 10 percent 
evaluation for hypothyroidism manifested by fatigability or where 
continuous medication is required for control.  A 30 percent 
rating may be assigned where hypothyroidism is shown to be 
manifested by fatigability, constipation, and mental sluggishness.  
A 60 percent rating is provided for hypothyroidism manifested by 
muscular weakness, mental disturbance, and weight gain.  A 100 
percent rating is warranted where the disease is manifested by 
cold intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.

The evidence for review in this case includes a report from the VA 
dated in April 2002, that noted the veteran's laboratory results 
indicated that his thyroid panel required the continued use of 
thyroid medication.  VA treatment records dated from January 2001 
to September 2003 that show that veteran's continued use of 
medication for his hypothyroidism.  Hypothyroidism was reported to 
be stable.  There were no complaints or objective findings of 
fatigability, constipation, or mental sluggishness.  The veteran's 
cardiovascular system was reportedly normal.  

The veteran also underwent a VA examination in August 2002.  The 
examiner noted that the veteran was diagnosed with hyperthyroidism 
in October 1971, and that he was shortly thereafter began 
radiation treatment.  The current diagnosis was hypothyroidism.  
The veteran worked as a truck welder and mechanic.  He lost no 
time in the past year due to his service-connected hypothyroidism.  
The examination revealed that the veteran reported some 
fatigability, but did not have constipation, mental confusion, 
weight gain or lost, and symptoms due to problems with the larynx 
in relation to his hypothyroidism.  He reported that he 
experienced cold intolerance.  He continued to take medication.  
The diagnosis was status post hyperthyroidism with status post 
radiation therapy.  Hypothyroidism under good control was noted.  

Based upon the medical evidence noted above, with emphasis on the 
reports from the time contemporaneous with the veteran's May 2002 
claim to the present, the Board finds that the service-connected 
hypothyroidism requires continuous medication for control, which 
is contemplated by the 10 percent rating currently assigned.  In 
addition, the Board notes that the evidence shows that the 
hypothyroidism is currently stable and not a significant 
contributing cause of complaints of fatigability, constipation, 
and mental sluggishness.  Finally, there is no evidence of 
sleepiness, cardiovascular involvement, bradycardia, weight gain, 
or mental disturbance in this case.

Based up on the absence of any evidence of sleepiness, 
cardiovascular involvement, bradycardia, weight gain, muscular 
weakness, or mental disturbance, the Board concludes that the 
criteria for the 60 percent and 100 percent ratings have not been 
met in this case.  Moreover, even if the veteran's complaint of 
fatigability could be attributed to the mild hypothyroidism, the 
criteria for the next higher or 30 percent rating include not only 
fatigability, but also constipation and mental sluggishness, and 
there is no evidence showing constipation or mental sluggishness 
in this case.  Therefore, the Board concludes that the degree of 
disability resulting from the hypothyroidism does not more nearly 
approximate the criteria for the next higher or 30 percent rating, 
and the claim for an increased rating must be denied.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903.

For all the foregoing reasons, the claim for a rating greater than 
10 percent for the hypothyroidism must be denied.  In reaching 
this conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the overwhelming 
weight of the evidence is against the veteran's claim, this 
doctrine is not applicable in the current appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

II.  Service connection for hepatitis C

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or injury 
occurred in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that with chronic disease shown as such in 
service (or, if pertinent, within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  When the disease identity is 
established, there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Secondary service connection 
may be granted to the extent that a service connected disorder 
aggravates a non-service connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board notes that veteran's service medical records are 
negative for any complaints, findings, or diagnosis of hepatitis C 
during service.  In addition, post-service medical records reveal 
no evidence of hepatitis C for approximately 29 years following 
his separation from service.  Moreover, there is no indication, 
nor does the veteran contend, that he had symptoms of hepatitis C 
on a continuous basis following his service separation.

The Board notes that the veteran contends that his hepatitis C is 
related to the treatment rendered for his service-connected 
hypothyroidism.  In this regard, there is no medical opinion or 
medical evidence on file, which either links his hepatitis C to 
his service-connected hypothyroidism or past treatment.

The Board notes the articles on the purported relationship between 
liver disease, and hypothyroidism that were submitted by the 
appellant.  Those articles, however, are general in nature, with 
no specific medical linkage to the appellant's case.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may sincerely believe that his hepatitis C is 
related to his hypothyroidism, it is now well established in the 
law that the veteran, as a layperson, is not qualified to render 
medical opinions regarding diagnoses or etiology of medical 
disorders, and his opinion is entitled to no weight or probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("{a 
layperson is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Board concludes that the overwhelming weight of 
the evidence is against finding that the veteran's claimed 
hepatitis C is associated in any way with his service-connected 
hypothyroidism.

Finally, the Board observes that the competent medical evidence of 
record contains no indication that the veteran's hepatitis C is 
related to his active service or post treatment.  Thus, the Board 
finds that service connection for hepatitis C on a direct or 
secondary basis is not warranted.  See 38 C.F.R. § 3.303, 3.310 
(2002).


ORDER

Entitlement to a rating in excess of 10 percent for hypothyroidism 
is denied.  

Entitlement to service connection for hepatitis C, to include as 
secondary to the service-connected hypothyroidism is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



